DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. US 10462499 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10462499 contain substantially all the limitations of the instant application claims.

Application No. 17840465
Patent No. US 10462499 B2
1. A method for rendering a scene, comprising: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is s constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
1. A system, comprising:
a local database comprising locally available generic object definitions, wherein the local database is a subset of a global database and is updated with respect to the global database and wherein the local database is hierarchically organized; and
a processor configured to:
in response to a request for content, receive a specification of a modeled scene representing the requested content, wherein the specification of the modeled scene references generic object definitions and wherein the modeled scene is a re-imagined version of the requested content that does not include original pixel information of the requested content; and
render the modeled scene as a representation of the requested content by configuring one or more locally available generic objects from the local database according to the received specification of the modeled scene, wherein the processor is constrained to render objects whose definitions are locally available in the local database;
wherein locally available generic object definitions that populate the local database are received asynchronously with respect to the specification of the modeled scene which is communicated with a lower bandwidth communication and wherein in the event that a generic object definition referenced in the specification of the modeled scene is not locally available in the local database, a close match from the locally available generic object definitions in the local database is selected when rendering the scene.
19. A system for rendering a scene, comprising: a processor configured to: modify a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and render the scene at the device according to the modified scene definition; and a memory coupled to the processor and configured to provide the processor with instructions.
18. A method, comprising: maintaining a local database comprising locally available generic object definitions, wherein the local database is a subset of a global database and is updated with respect to the global database and wherein the local database is hierarchically organized;
in response to a request for content, receiving at an interface a specification of a modeled scene representing the requested content, wherein the specification of the modeled scene references generic object definitions and wherein the modeled scene is a re-imagined version of the requested content that does not include original pixel information of the requested content; and
using a processor to render the modeled scene as a representation of the requested content by configuring one or more locally available generic objects from the local database according to the received specification of the modeled scene, wherein the processor is constrained to render objects whose definitions are locally available in the local database;
wherein locally available generic object definitions that populate the local database are received asynchronously with respect to the specification of the modeled scene which is communicated with a lower bandwidth communication and wherein in the event that a generic object definition referenced in the specification of the modeled scene is not locally available in the local database, a close match from the locally available generic object definitions in the local database is selected when rendering the scene.
20. A computer program product for rendering a scene embodied in a non-transitory computer usable medium and comprising computer instructions for: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
35. A computer program product embodied in a non-transitory computer usable storage medium, comprising computer instructions for:
maintaining a local database comprising locally available generic object definitions wherein the local database is a subset of a global database and is updated with respect to the global database and wherein the local database is hierarchically organized;
in response to a request for content, receiving a specification of a modeled scene representing the requested content, wherein the specification of the modeled scene references generic object definitions and wherein the modeled scene is a re-imagined version of the requested content that does not include original pixel information of the requested content; and
rendering the modeled scene as a representation of the requested content by configuring one or more locally available generic objects from the local database according to the received specification of the modeled scene, wherein rendering is constrained to rendering objects whose definitions are locally available in the local database;
wherein locally available generic object definitions that populate the local database are received asynchronously with respect to the specification of the modeled scene which is communicated with a lower bandwidth communication and wherein in the event that a generic object definition referenced in the specification of the modeled scene is not locally available in the local database, a close match from the locally available generic object definitions in the local database is selected when rendering the scene.


Dependent claims 2-18 recites similar matter as claim 1-51 of Patent US 10462499 B2 and are rejected for the same reason. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-96 of U.S. Patent No. US 10013804 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10013804 contain substantially all the limitations of the instant application claims.

Application No. 17/840465
Patent No. US 10013804 B2
1. A method for rendering a scene, comprising: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is s constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
13. A method, comprising: receiving camera captured source content;
contextualizing the received camera captured source content by identifying elements comprising the source content;
mapping identified elements of the contextualized source content to existing parameterized database objects, wherein a set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped collectively defines a model environment representing the source content, wherein the model environment does not comprise any of the source content but rather represents a virtualized version of the source content based on existing database object assets, and wherein one or more of the set of existing parameterized database objects comprise existing database object assets that are morphed or modified through available parameterization to match identified elements of the contextualized source content;
modifying the model environment defined by the set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped according to one or more criteria; and
providing, to an output device at which the source content is desired to be rendered, data specifying the modified model environment instead of the source content, wherein a performance up to a capability of the output device is allowed to be achieved when rendering the modified model environment at the output device.
19. A system for rendering a scene, comprising: a processor configured to: modify a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and render the scene at the device according to the modified scene definition; and a memory coupled to the processor and configured to provide the processor with instructions.
1. A system, comprising:
a processor configured to:
receive camera captured source content;
contextualize the received camera captured source content by identifying elements comprising the source content;
map identified elements of the contextualized source content to existing parameterized database objects, wherein a set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped collectively defines a model environment representing the source content, wherein the model environment does not comprise any of the source content but rather represents a virtualized version of the source content based on existing database object assets, and wherein one or more of the set of existing parameterized database objects comprise existing database object assets that are morphed or modified through available parameterization to match identified elements of the contextualized source content;
modify the model environment defined by the set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped according to one or more criteria; and
provide, to an output device at which the source content is desired to be rendered, data specifying the modified model environment instead of the source content, wherein a performance up to a capability of the output device is allowed to be achieved when rendering the modified model environment at the output device; and
a memory coupled to the processor and configured to provide the processor with instructions.
20. A computer program product for rendering a scene embodied in a non-transitory computer usable medium and comprising computer instructions for: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
17. A computer program product embodied in a non-transitory computer usable storage medium, comprising computer instructions for:
receiving camera captured source content;
contextualizing the received camera captured source content by identifying elements comprising the source content;
mapping identified elements of the contextualized source content to existing parameterized database objects, wherein a set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped collectively defines a model environment representing the source content, wherein the model environment does not comprise any of the source content but rather represents a virtualized version of the source content based on existing database object assets, and wherein one or more of the set of existing parameterized database objects comprise existing database object assets that are morphed or modified through available parameterization to match identified elements of the contextualized source content;
modifying the model environment defined by the set of existing parameterized database objects to which the identified elements of the contextualized source content are mapped according to one or more criteria; and
providing, to an output device at which the source content is desired to be rendered, data specifying the modified model environment instead of the source content, wherein a performance up to a capability of the output device is allowed to be achieved when rendering the modified model environment at the output device.


Dependent claims 2-18 recites similar matter as claim 1-96 of Patent US 10013804 B2 and are rejected for the same reason. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. US 11405663 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 11405663 contain substantially all the limitations of the instant application claims.

Application No. 17/840465
Patent No. US 11405663 B2
1. A method for rendering a scene, comprising: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is s constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
1. A method, comprising:
receiving three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects;
receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and
rendering the scene according to the received specification using one or more three-dimensional object definitions already available in the local database;
wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof;
wherein, when rendering the scene, rendering of objects and modifications thereof according to the received specification is constrained to objects whose definitions are locally available in the local database; and
wherein in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene.
19. A system for rendering a scene, comprising: a processor configured to: modify a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and render the scene at the device according to the modified scene definition; and a memory coupled to the processor and configured to provide the processor with instructions.
19. A system, comprising:
a processor configured to:
receive three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects;
receive a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and
render the scene according to the received specification using one or more three-dimensional object definitions already available in the local database;
wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof;
wherein, when rendering the scene, rendering of objects and modifications thereof according to the received specification is constrained to objects whose definitions are locally available in the local database; and
wherein in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene; and
a memory coupled to the processor and configured to provide the processor with instructions.
20. A computer program product for rendering a scene embodied in a non-transitory computer usable medium and comprising computer instructions for: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition.
37. A computer program product embodied in a non-transitory computer usable medium, comprising computer instructions for:
receiving three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects;
receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and
rendering the scene according to the received specification using one or more three-dimensional object definitions already available in the local database;
wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof;
wherein, when rendering the scene, rendering of objects and modifications thereof according to the received specification is constrained to objects whose definitions are locally available in the local database; and
wherein in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene.


Dependent claims 2-18 recites similar matter as claim 1-54 of Patent US 11405663 B2 and are rejected for the same reason. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-15, 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gonzalez (US Pub 2007/0005795 A1)
As to claim 1, Gonzales discloses a method for rendering a scene (abstract), comprising: 
modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device (¶0059-0060, ¶0060, “A local object library for DMC support can be used to store objects for use in DMC, store objects for direct playing, that can be managed from a streaming server (insert, update, purge), and that can be queried by the server.” ¶0308, “The media player supports both server side and client side interaction/functionality when playing back data stored locally” ¶0318, “the compressed data packets 64, definition packets 66 and object control packets 68 may be routed from the input data switch/demux 32 to the object library 75 for persistent local storage, if an object control packet is received specifying library update information.” ¶0346, “a persistent object library 75 is maintained by the client 20 and can be managed from the remote server when online. This is used to store commonly downloaded objects such as checkbox images for forms.”), 
wherein the modified scene definition is s constrained to include references to objects locally available in the local database (¶0348, “the dynamic media composition engine 76 of FIG. 14, upon the receipt of user control information 68 from the client 20, selects the correct combination of objects to be composited together, and ensures that the mutliplexer/data source manager 25 knows where to find these objects, based on directory information provided to the dynamic media composition engine 76 by the multiplexer/data source manager 25. This may also require an object mapping function to map the storage object identifier with the run time object identifier, because they can differ depending upon the composition.” Fig. 16, ¶0355, “If the target objects are stored locally, the local server DMC process sends instructions to the local data source manager to read the modified object stream from the local source”) and 
wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database (¶0619, “Textdata packets contain the ASCII character codes for text to be rendered. Whatever Serif system font are available one the client device should be used to render these fonts. Serif fonts are to be used since proportional fonts require additional processing to render. In the case where the specified Serif system font style is not available, then the closest matching available font should be used.”); and 
rendering the scene at the device according to the modified scene definition (¶0353, “rendering the self-contained objects according to the parameters provided by any object control information. The DMC process 76 is capable of altering both objects in a scene and scenes in videos.”).

As to claim 2, claim 1 is incorporated and Gonzales discloses modifying the scene definition to generate the modified scene definition is based at least in part on customization of the scene for the destination device or a user thereof (Gonzales, ¶0032, “Another object of the invention is to provide content personalisation through dynamic media composition (“DMC”) which is the process of permitting the actual content of a displayed video scene to be changed dynamically, in real-time while the scene is being viewed, by inserting, removing or replacing any of the arbitrary shaped visual/audio video objects that the scene includes, or by changing the scene in the video clip.” ¶0033, “An example would be an entertainment video containing video object components, which relate to the subscribers user profile. For example in a movie scene, a room could contain golf sporting equipment rather than tennis. This would be particularly useful in advertising media where there is a consistent message but with various alternative video object components.” ¶0034, “enable the delivery and insertion of a targeted in-picture interactive advertising video object with or without interactive behaviour into a viewed scene as an embodiment of the dynamic media process. The advertising object may be targeted to the user based on time of day, geographic location, user profile etc.”).

As to claim 3, claim 1 is incorporated and Gonzales discloses the scene rendered at the device is rendered differently than an intended version of the scene as specified by the scene definition based on object definitions available in the local database (¶0619, “Textdata packets contain the ASCII character codes for text to be rendered. Whatever Serif system font are available on the client device should be used to render these fonts. Serif fonts are to be used since proportional fonts require additional processing to render. In the case where the specified Serif system font style is not available, then the closest matching available font should be used.”).

As to claim 4, claim 1 is incorporated and Gonzales discloses the scene definition is modified and rendered differently at different devices based on object definitions available at their respective local databases (¶0032, “provide content personalisation through dynamic media composition (“DMC”) which is the process of permitting the actual content of a displayed video scene to be changed dynamically, in real-time while the scene is being viewed, by inserting, removing or replacing any of the arbitrary shaped visual/audio video objects that the scene includes, or by changing the scene in the video clip.” ¶0033, “An example would be an entertainment video containing video object components, which relate to the subscribers user profile. For example in a movie scene, a room could contain golf sporting equipment rather than tennis. This would be particularly useful in advertising media where there is a consistent message but with various alternative video object components.” ¶0034, “including removal of advertisement, performing a DMC operation such as immediately replacing the advertising object with another object or replacing the viewed scene with a new one, registering the user for offline follow-up actions” ¶0355, “If the target objects are stored locally, the local server DMC process sends instructions to the local data source manager to read the modified object stream from the local source”)


As to claim 8, claim 1 is incorporated and Gonzales discloses the scene definition or the modified scene definition comprises a script with instructions for rendering (Gonzales, Fig. 5, ¶0302, “The first stream 82 within a scene 81 defines the scene structure, the constituent objects and their behaviour. Additional streams 82 in a scene 81 contain optional object data streams 52. A directory 59 of streams is provided at the beginning of each scene 81 to enable random access to each separate stream 82.”).

As to claim 9, claim 1 is incorporated and Gonzales discloses the scene definition or the modified scene definition comprises a list of objects and associated parameters (Gonzales, Fig. 5, ¶0302, “The first stream 82 within a scene 81 defines the scene structure, the constituent objects and their behaviour. Additional streams 82 in a scene 81 contain optional object data streams 52. A directory 59 of streams is provided at the beginning of each scene 81 to enable random access to each separate stream 82.”).

As to claim 10, claim 1 is incorporated and Gonzales discloses the scene definition or the modified scene definition comprises specifications of one or more of: object locations or coordinates, object orientations, object motions or animations, scene lighting, camera poses and setting, and audio data (Gonzales, ¶0293, “together with definition and control data according to a given script” ¶0294, “The definition packets 66 convey media format and other information that is used to interpret the compressed data packets 64. The object control packets 68 define object behaviour, rendering, animation and interaction parameters.” ¶0327, “Control instructions may be issued to change individual objects or system wide attributes. These controls are wide-ranging, and include rendering parameters, definition of animation paths, creating conditional events, controlling the sequence of media play including inserting objects from the object library 75, assigning hyperlinks, setting timers, setting and resetting system state registers, etc, and defining user-activated object behaviours.”).

As to claim 11, claim 1 is incorporated and Gonzales discloses object definitions populating the local database facilitate generating local renderings at the device (Gozales, ¶0346, “the local object oriented data file 80 includes multiple streams for each scene which are stored contiguously. The local server 23 randomly accesses each stream within a scene and selects the objects which need to be sent to the client 20 for rendering. In addition, a persistent object library 75 is maintained by the client 20 and can be managed from the remote server when online. This is used to store commonly downloaded objects such as checkbox images for forms.”).

As to claim 12, claim 1 is incorporated and Gonzales discloses object definitions populating the local database are used to render a plurality of different, independent scenes (¶0346, “The data source manager/multiplexer 25 of FIG. 14 randomly accesses the object oriented data file 80, reads data and control packets from the various streams in the file used to compose the display scene, and multiplexes these together to create the composite packet stream 64 that the client 20 uses to render the composite scene.” ¶0348, “selects the correct combination of objects to be composited together, and ensures that the mutliplexer/data source manager 25 knows where to find these objects, based on directory information provided to the dynamic media composition engine 76 by the multiplexer/data source manager 25.” ¶0348, “A typical situation where this may occur is when multiple scenes in a file 80 may wish to share a particular video or audio object.”)

As to claim 13, claim 1 is incorporated and Gonzales discloses the local database comprises at least a subset of a global database (Gozales,¶0060, “A local object library for DMC support can be used to store objects for use in DMC, store objects for direct playing, that can be managed from a streaming server (insert, update, purge), and that can be queried by the server. Additionally the a local object library for DMC support has versioning control for library objects, automatic expiration of non persistent library objects, and automatic object updating from the server.”).

As to claim 14, claim 1 is incorporated and Gonzales discloses the local database is synced with respect to a master database (Gozales,¶0060, “A local object library for DMC support can be used to store objects for use in DMC, store objects for direct playing, that can be managed from a streaming server (insert, update, purge), and that can be queried by the server. Additionally the a local object library for DMC support has versioning control for library objects, automatic expiration of non persistent library objects, and automatic object updating from the server.”).

As to claim 15, claim 1 is incorporated and Gonzales discloses the local database is continuously updated or updated at prescribed times (Gozales, ¶0060, “A local object library for DMC support can be used to store objects for use in DMC, store objects for direct playing, that can be managed from a streaming server (insert, update, purge), and that can be queried by the server. Additionally the a local object library for DMC support has versioning control for library objects, automatic expiration of non persistent library objects, and automatic object updating from the server.”).

As to claim 17, claim 1 is incorporated and Gonzales discloses the scene is rendered at the device in photoreal visual quality (Gozales, ¶0033, “For example in a movie scene, a room could contain golf sporting equipment rather than tennis. This would be particularly useful in advertising media where there is a consistent message but with various alternative video object components.” ¶0321). 

As to claim 18, claim 1 is incorporated and Gonzales discloses the modified scene definition is received at the device from a server (Gozales, Fig.5, ¶0302, “The first stream 82 within a scene 81 defines the scene structure, the constituent objects and their behaviour.”).

As to claim 19, Gonzales discloses a system for rendering a scene, comprising: a processor configured to: modify a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and render the scene at the device according to the modified scene definition; and a memory coupled to the processor and configured to provide the processor with instructions (See claim 1 for detailed analysis.).

As to claim 20, Gonzales discloses a computer program product for rendering a scene embodied in a non-transitory computer usable medium and comprising computer instructions for: modifying a scene definition to generate a modified scene definition based at least in part on a current state of a local database at a device, wherein the modified scene definition is constrained to include references to objects locally available in the local database and wherein at least one object referenced in the scene definition is substituted with a different object in the modified scene definition that is locally available in the local database; and rendering the scene at the device according to the modified scene definition (See claim 1 for detailed analysis.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub 2007/0005795 A1) in view of Taylor et al. (US Pub 2010/0246605 A1).
As to claim 5, claim 1 is incorporated and Gonzales does not explicitly disclose the scene definition and object definitions populating the local database are separately received at the device via different communication channels.
Taylor discloses the scene definition and object definitions populating the local database are separately received at the device via different communication channels (Taylor, ¶0031-32, “Upon sending the limited bandwidth content 230 to the network 226, the limited bandwidth content 230 is then received at the local device 300. “ “Local device 300 retrieves enhanced content 232 either before or after receiving the limited bandwidth content 230.” “The enhanced content 232 is any content which can be received by or inputted to the local device 300, and typically includes content which is optimized for being sent at a high bandwidth, that is a bandwidth which is greater than the bandwidth at which remote device 200 can transmit limited bandwidth content 230.” “the limited bandwidth content 230 is then received at the local device 300.”).
Gonzales and Taylor are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified the combination of Gonzales with the features of “the scene definition and object definitions populating the local database are separately received at the device via different communication channels” as taught by Taylor. The suggestion/motivation would have been in order to download the base data for reused when a high bandwidth is available and reduce information traffic when bandwidth is limited (Taylor ¶0028-35, ¶0037, “the combined image 260 is able to present the user with a view of the scene 228 which is more appropriate for the size and resolution of the screen 314 of the local device 300.”).

As to claim 6, claim 1 is incorporated and the combination of Gonzales and Taylor discloses the scene definition is received at the device via a relatively low bandwidth communication channel and wherein object definitions populating the local database are received at the device via a relatively high bandwidth communication channel (Taylor, ¶0031-32, “Local device 300 retrieves enhanced content 232 either before or after receiving the limited bandwidth content 230.” “The enhanced content 232 is any content which can be received by or inputted to the local device 300, and typically includes content which is optimized for being sent at a high bandwidth, that is a bandwidth which is greater than the bandwidth at which remote device 200 can transmit limited bandwidth content 230.” “the limited bandwidth content 230 is then received at the local device 300.”).

As to claim 7, claim 1 is incorporated and the combination of Gonzales and Taylor discloses object definitions populating the local database are asynchronously received at the device at a different time than when the scene definition is received at the device (Taylor, ¶0031-32, “Local device 300 retrieves enhanced content 232 either before or after receiving the limited bandwidth content 230.” “The enhanced content 232 is any content which can be received by or inputted to the local device 300, and typically includes content which is optimized for being sent at a high bandwidth, that is a bandwidth which is greater than the bandwidth at which remote device 200 can transmit limited bandwidth content 230.” “the limited bandwidth content 230 is then received at the local device 300.”).

Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub 2007/0005795 A1) in view of Klappert (US Pub 2012/0059953 A1)

As to claim 16, claim 1 is incorporated and Gonzales does not explicitly disclose the scene is rendered at the device in a user selectable quality or in a highest quality supported by the device.
Klappert teaches the scene is rendered at the device in a user selectable quality or in a highest quality supported by the device (Klappert, ¶0180, “processing and/or display resources within user equipment may be identified, and a quality setting may be automatically selected based on the available resources or based on user information. A media element may then be processed, at the user equipment or at a remote server, to reduce or enhance the media element to a quality determined by the selected quality setting. For example, a lower quality may be selected when the user is determined to be a casual viewer, child, or sight-impaired.”)
Gonzales and Klappert are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified the combination of Gonzales with the features of “the scene is rendered at the device in a user selectable quality or in a highest quality supported by the device” as taught by Klappert. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613